PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,531,754
Issue Date: December 27, 2016
Application No. 13/106,153
Filed: May 12, 2011
For: METHODS, CIRCUITS, APPARATUS, SYSTEMS AND ASSOCIATED SOFTWARE APPLICATIONS FOR PROVIDING SECURITY ON ONE OR MORE 
:
:
:
:
:
:	NOTICE
:
:
:
SERVERS, INCLUDING VIRTUAL SERVERS


This is a Notice on the response to decision on petition, filed February 23, 2021, which is being treated as renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions